

113 HR 4006 IH: SNAP Verify Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4006IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2014Mr. Salmon (for himself, Mr. Posey, Mr. Fleming, Mr. Kingston, Mr. Cramer, Mr. Fortenberry, Mr. Gosar, Mr. DeSantis, Mr. Schweikert, Mr. Smith of Missouri, Mr. Gingrey of Georgia, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to require households that receive supplemental nutrition assistance benefits to present photographic verification at the time food is purchased with such benefits.1.Short titleThis Act may be cited as the SNAP Verify Act of 2014.2.Photographic verification for SNAP transactionsSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the following:(v)Photographic verification for SNAP transactionsNot later than 3 years after the effective date of this subsection, the State agency shall require any member of a household, or any representative of the household, authorized to use an electronic benefit card to present photographic identification at the time such member or such representative presents the electronic benefit card to perform a transaction..3. Effective date; application of amendment(a)Effective dateThis Act and the amendment made by this Act shall take effect on the 1st day of the 1st month that begins not less than 1 year after the date of the enactment of this Act.(b)Application of amendmentThe amendment made by this Act shall not apply with respect to certification periods that begin before the effective date of this Act.